                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                         *
 PRODUCTS LIABILITY LITIGATION                               *
                                                             *          CIVIL ACTION
                                                             *
                                                             *          MDL NO. 2047
                                                             *
                                                             *          SECTION L (5)
 THIS DOCUMENT RELATES TO:                                   *
      ALL CASES                                              *
                                                             *


                                    ORDER & REASONS

       Before the Court is a Motion to Reconsider the Court’s October 15, 2018 Order adopting

Special Master Dan Balhoff’s Written Reasons Concerning Requests for Discovery. R. Doc.

21860. The Fee Committee has filed a response, recommending the Court deny the motion. R.

Doc. 21896. Having considered the record, the parties’ arguments, and the applicable law, the

Court is ready to rule.

  I.   BACKGROUND

       From 2004 through 2006, a housing boom in parts of the United States and rebuilding

efforts necessitated by Hurricanes Rita and Katrina in the Gulf South led to a shortage of

construction materials, including drywall. As a result, drywall manufactured in China was brought

into the United States and used to construct and refurbish homes in coastal areas of the country,

notably the Gulf and East Coasts. Sometime after the Chinese drywall was installed, homeowners

began to complain of foul-smelling odors, the corrosion and blackening of metal wiring, surfaces,

and objects, and the breaking down of appliances and electrical devices in their homes. See In re

Chinese-Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829–30 (E.D. La. 2012),
aff’d, 742 F.3d 576 (5th Cir. 2014). Many of these homeowners also began to complain of various

physical afflictions believed to have been caused by the Chinese drywall.

         These homeowners began filing suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters, distributors,

and manufacturers who were involved with the Chinese drywall. Because of the commonality of

facts in the various cases, this litigation was designated as a multidistrict litigation. Pursuant to a

Transfer Order from the United States Judicial Panel on Multidistrict Litigation (the “JPML”) on

June 15, 2009, all federal cases involving Chinese drywall were consolidated for pretrial

proceedings in MDL 09-2047 before this Court.

         The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf Entities and (2) the Taishan Entities. The litigation has focused on these two entities

and their downstream associates and has proceeded on strikingly different tracks for the claims

against each group. Relevant to this Order are the Knauf Defendants. 1 The Knauf Entities are

German-based, international manufacturers of building products, including drywall, whose

Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd. (“KPT”), advertised and sold its

Chinese drywall in the United States.

         The Knauf Entities are named defendants in numerous cases consolidated with the MDL

litigation as well as litigation in state courts. The Knauf Entities did not contest jurisdiction and

first entered their appearance in the MDL litigation on July 2, 2009. See R. Doc. 18. On November


         1
            The Chinese Defendants include the principal Chinese-based Defendant, Taishan, namely, Taishan Gypsum
Co. Ltd. (“TG”) and its wholly-owned subsidiary, Taian Taishan Plasterboard Co., Ltd. (“TTP”) (collectively “Taishan” or
“Taishan Entities”). Other Chinese-based Defendants include China New Building Materials Group (“CNBM Group”),
China New Building Materials Co. (“CNBM”), CNBMIT Co. Ltd. (“CNBMIT”), CNBM USA Corp. (“CNBM USA”),
and United Suntech Craft, Inc. (“United Suntech”) (collectively the “CNBM Entities”), as well as the Beijing New
Building Materials Public Limited Company (“BNBM”) and Beijing New Building Material Group (“BNBMG”)
(collectively the “BNBM Entities”).
                                                           2
2, 2009, in Pretrial Order No. 17, KPT agreed to a limited waiver of service. See R. Doc. 401.

After a period of intense discovery, the Court set various bellwether trials. From March 15–19,

2010, the Court presided over a bellwether trial in Hernandez v. Knauf Gips KG, Case No. 09-

6050, involving a homeowner’s claims against KPT for defective drywall. See R. Doc. 2713. For

purposes of the trial, Knauf stipulated that KPT Chinese drywall “emits certain reduced sulfur

gases and the drywall emits an odor.” Id. The Court, based on the evidence presented, found the

KPT Drywall was a defective product and issued a detailed Findings of Fact and Conclusions of

Law in favor of Plaintiff Hernendez (“Hernandez FOF /COL”), see id., and entered a Judgment in

the amount of $164,049.64, including remediation damages in the amount of $136,940.46, which

represented a cost of $81.13 per square foot based on the footprint square footage of the house.

See R. Doc. 3012.

        On October 14, 2010, Knauf agreed to participate in a pilot program to remediate a number

of homes using the remediation protocol formulated by the Court in Hernandez. The Knauf pilot

remediation program has, at present, remediated over 2,800 homes containing KPT Chinese

drywall using essentially the same protocol. At the Court’s urging, after a number of homes had

been remediated, the parties began working together to monetize this program and make it

available to a broader class of plaintiffs. Thereafter, the PSC and Knauf entered into settlement

discussions, and on December 20, 2011, some two years after the formation of this MDL, the PSC

reached a global remediation settlement with Knauf, which is designed to resolve all Knauf-related

Chinese drywall claims. R. Doc. 16407-3. This agreement (the “Knauf Class Settlement

Agreement”) applied to all claimants who filed suit against Knauf on or before December 9, 2011.

       On August 12, 2013, Plaintiffs’ and Defendants’ Liaison counsel entered into a second

settlement agreement addressing claims filed after December 9, 2011 (the “New Claims Settlement
                                                3
Agreement”). R. Doc.16978-1. Under the New Claims Settlement Agreement, Claimants who

gave notice prior to October 25, 2013 and qualified under the terms of the New Claims Agreement

were eligible to seek benefits under the Knauf Class Settlement Agreement, subject to the

requirements set forth in both agreements. R. Doc. 16978-1.

       Under the terms of the settlements, the claimants with KPT Chinese drywall (drywall

manufactured by Knauf’s Chinese subsidiary) were offered several options. Under Option 1, the

claimants were offered the opportunity to receive a complete, environmentally certified

remediation of their properties. Under Option 2, the claimants were offered cash reimbursement

in the event the home was already remediated. Finally, under Option 3, claimants were offered a

cash payment instead of remediation as well as the opportunity to receive monetary benefits from

the Knauf downstream chain of commerce entities to compensate them for other specifically

designated losses. The total amount of the Knauf Settlement is approximately $1.1 billion.

 II.   PENDING MOTION

       To assist in the adjudication of this MDL, and pursuant to the settlement agreements’ terms,

the Court appointed Dan Balhoff to serve as Special Master. Relevant to this motion, at the

direction of the Court, the Special Master was tasked with “conduct[ing] limited discovery

regarding time and expense submission, procedures, . . . and . . . mak[ing] appropriate

recommendations” concerning the division of the global fee and cost award between individually-

retained counsel and common benefit counsel. R. Doc. 20410. As a part of this process, the Special

Master solicited input from the various interested parties, ordered document production, and

allowed the attorneys to take depositions. On May 31 and June 1, 2017, the Special Master

conducted an evidentiary hearing. The attorneys submitted approximately 750 exhibits and offered

the testimony of several witnesses. On September 12, 2017, the Special Master filed his report and
                                                4
recommendation into the record. R. Doc. 20950. On January 31, 2018, the Court issued its order

and reasons, ordering that common benefit counsel be awarded fifty-two percent of the total

attorneys’ fees from the Knauf settlements and that contract counsel receive forty-eight percent of

the total attorneys’ fees. R. Doc. 21168. Having determined the amount of fees available to the

two categories of counsel, the Court began the process of allotting the funds to the various

attorneys.

       On July 3, 2018, the Fee Committee made its recommendation regarding the allocation of

the common benefit fee award, to which several parties objected. R. Doc. 21455. On September

11, 2018, pursuant to Federal Rule of Civil Procedure 53(B), the Court appointed the Special

Master “to conduct limited discovery regarding time and expense submissions, procedures, and

the relevant work of Philip Garrett, CPA, to make appropriate recommendations regarding these

motions and objections.” R. Doc. 21777. Pursuant to this appointment, the Special Master solicited

input from the parties regarding whether additional discovery would be necessary. Two firms

requested additional discovery; attorneys representing twenty firms opposed any additional

discovery.

       On September 26, 2018, the Special Master filed his written reasons concerning requests

for additional discovery into the record. R. Doc. 21798. On October 15, 2018, having reviewed

the record and having received no objection to the Special Master’s report, the Court adopted the

Special Master’s report as its own. R. Doc. 21851. On October 17, 2018, Parker Waichman LLP

and Baron & Budd P.C. (“Objectors”) moved the Court to reconsider this Order.

       In their motion, Objectors argue that, although the Special Master filed his written reasons

denying additional discovery into the record at their request, “the parties did not receive formal

service through LexisNexis File & Serve. . . . As such, [Objectors] were not aware that the Written
                                                5
Reasons were filed until October 15, 2018 when served with the Court’s Order adopting the

Written Reasons.” R. Doc. 21860-1 at 4. Objectors further contend expanded discovery is

necessary for counsel to defend their fee interests, id. at 3–4, and request an accounting of the

attorneys’ fees at issue, id. at 8.

        The PSC filed its response on November 1, 2018. R. Doc. 21896. It submits the Special

Master’s “procedural decision to refuse any additional discovery in this already lengthy fee

dispute” should be upheld, as “after 4 ½ years (and counting) of the ongoing fee dispute in this

litigation,” “enough is enough.” Id. at 2. Further, the PSC contends the arguments Objectors make

simply rehash the arguments rejected by the Special Master and subsequently by this Court. Id. at

3. Thus, the PSC argues, Objectors have not met any of the prerequisites for reconsideration. Id.

III.    LAW & ANALYSIS

        When reviewing a special master’s rulings on procedural matters, a district court may set

aside those rulings only upon a finding that the special master abused her or his discretion. Shelter

Prods., Inc. v. 296 Southlake, Ltd., No. 17-90, 2018 WL 1443781, at *2 (E.D. Tex. Mar. 23, 2018);

see also In re Vioxx Prod. Liab. Litig., 544 F. App’x 255, 258 (5th Cir. 2013). In this case, however,

the Court has already adopted the Special Master’s written reasons for denying additional

discovery as its own, thereby tacitly concluding the Special Master did not abuse his discretion. R.

Doc. 21851. Thus, the Court will grant Objectors’ motion for reconsideration only if Objectors

have demonstrated: “(1) [an] intervening change in controlling law, (2) the availability of new

evidence not previously available, or (3) the need to correct a clear error of law or to prevent

injustice.” In re Vioxx Prod. Liab. Litig., 230 F.R.D. 473, 474–75 (E.D. La. 2005).

        “Reconsideration of an order is an extraordinary remedy which courts should use

sparingly.” Schildkrant v. Bally’s Casino New Orleans, LLC, No. 04-366, 2004 WL 2385004, at
                                                  6
*1 (E.D. La. Oct. 22, 2004). Such a motion should not be used to relitigate old issues, advance

new theories, or simply secure a rehearing. See Fontenot v. Mesa Petrol., 791 F.2d 1207, 1219

(5th Cir. 1986).

       In this case, it appears Objectors proceed under the third option for reconsideration;

namely, that reconsideration is needed to correct a clear error of law or to prevent injustice. In

making his determination regarding whether additional discovery would be required, the Special

Master allowed extensive input from the parties, reasonably concluding that Objectors’ requests

for various documents should be denied. The parties have undergone ample discovery throughout

this lengthy, over four-year-long process. As the Special Master noted, “request[s] for attorneys’

fees should not result in a second major litigation.” R. Doc. 21798 at 6 (quoting Hensley v.

Eckerhart, 461 U.S. 424, 437 (1983)); see also In re: Deepwater Horizon, 824 F.3d 571, 580 (5th

Cir. 2016) (holding that a court is not required to provide attorneys with access to all materials

upon which a special master relies in making his or her recommendation). In denying Objectors’

request for additional discovery, the Special Master—and subsequently the Court—did not commit

an error of law.

       Moreover, with respect to Objectors’ requests for documents regarding how the Fee

Committee came to its recommended allocation, the Court reiterates that,

       [T]he Fee Committee is only one piece of the process the Court utilizes to determine
       the appropriate allocation of fees. . . . This is only a recommendation, and one of
       several recommendations received by the Court. . . . Only after careful
       consideration of all these recommendations, as informed by the Court’s familiarity
       with the efforts reported, does the Court make decisions regarding the appropriate
       allocation of fees.

R. Doc. 21686 at 1–2. The Court has been intimately involved in this case throughout the process

of the settlement administration and meets monthly with the Court-appointed CPA to review

                                                7
expense, time, and accounting reports. Thus, denying Objectors’ motion to reconsider will not

result in manifest injustice.

         The Special Master’s decision to deny Objectors’ request for additional discovery was

reasonable and, therefore, not an abuse of discretion. As a result, the Court concludes

reconsideration is not necessary in this case and will deny Objectors’ motion. 2

IV.      CONCLUSION

         Objectors have failed to meet their burden of demonstrating reconsideration of the Court’s

October 15, 2018 Order adopting Special Master Dan Balhoff’s Written Reasons Concerning

Requests for Discovery is necessary. Accordingly,

         IT IS ORDERED that the motion for reconsideration filed by Parker Waichman LLP and

Baron & Budd P.C., R. Doc. 21860, be and hereby is DENIED.



         New Orleans, Louisiana on this 3rd day of January, 2019.



                                                              __________________________________
                                                                          Eldon E. Fallon
                                                                     U.S. District Court Judge




         2
           In their motion, Objectors also request an accounting of the attorneys’ fees at issue. R. Doc. 21860-1 at 8–
9. To the extent Objectors’ motion seeking reconsideration can be construed as a motion for an accounting, the
motion is denied.
                                                          8
